Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections

1.	Claim 7 is objected to because of the following informalities:  
a. Per claim 7, line 2-3, change “audio output device connected” to –audio output device is connected--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11, 14  & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Chung et al TW201540167.

	Per claim 1 Chung et al. teaches an apparatus (10, page 3, line 85) comprising: a heat dissipation mechanism (15, page 3, line 86); and a controller (12 & 13, page 3, line 85-86) to: detect a temperature of a surface of the apparatus (page 3, line 91); in response to detecting that an external audio output device (16, page 3, line 92-93) is connected to the apparatus (page 3, line 101-105), determine a thermal profile (page 3, line 97 & 101, “thermal profile is based on a connected state or unconnected state) having a temperature threshold based on a type of the external audio device connected to the apparatus (page 3, line 91-105); and instruct the heat dissipation mechanism to dissipate heat from the apparatus based on the temperature threshold of the thermal profile and the external audio output device being connected to the apparatus (Abstract, and page 3, line 101-118).  
	Per claim 9 Chung et al. teaches a computing device (page 3, line 87) comprising: a sensor (12 and/or 13, page 3, line 94-95 & 106-109) to detect whether an external audio output device is connected to the computing device (page 3, line 101-109); and a controller (13) to: determine a first temperature threshold of a first thermal profile responsive to an absence of the detection of the external audio output device connected to the computing device (page 3, line 91-100); instruct a heat dissipation mechanism (15, page 3, line 86) to dissipate heat from the computing device in accordance with the first temperature threshold (page 3, line 91-100);Page 3 of 8THERMAL PROFILES Application No. 17/044,902 Reply to Office Action dated December 21, 2021determine a second temperature threshold of a second thermal profile of the computing device responsive to the detection of the external audio output device connected to the 
	Per claim 10 Chung et al. teaches the computing device of claim 9, wherein the heat dissipation mechanism includes a blower (15, page 3, line 86).  
	Per claim 11 Chung et al. teaches the computing device of claim 9, wherein the second temperature threshold is lower than the first temperature threshold when headphones are connected to the computing device (page 3, line 101-103, “in the connected state the detected temperature is greater than a critical temperature, which means the second threshold is lower than the first threshold).  
	Per claim 14 Chung et al. teaches the computing device of claim 9, wherein the controller (13) is to: detect a mode of operation of the computing device; and  determine a thermal profile corresponding to the detected mode of operation of the computing device (page 3 ,line 94-115, “the mode of operation is based on if the sound source hole is connected or disconnected to the external device”) .  
	Per claim 16 Chung et al. teaches the apparatus of claim 1, wherein the detected external audio output device (16) is external to a housing of the apparatus (page 3, line 88-93, “external device”).

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 12 & 15 is/are rejected under 35 U.S.C. 103 as being 		unpatentable over 	Chung et al TW201540167 in view of Salley et al. 	US2014/0304430.

	Per claim 2 Chung et al. teaches the apparatus of claim 1, wherein the detected external audio output device includes earphones (16, page 3, line 92). 
	Chung et al. does not explicitly teach headphones
	Salley et al. however discloses an audio output device includes headphones ([0047], “headset”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a headphone/headset as the external audio output device as taught by Salley et al. in the apparatus of Chung et al., 
	Per claim 3 Chung et al. teaches the apparatus of claim 1, wherein the detected external audio output device is an earphone (16, page 3, line 92).
	Chung et al. does not explicitly teach a headset including headphones and a microphone.  
	Salley et al. however discloses wherein the detected external audio output device is a headset including headphones and a microphone (16, see fig.1A; [0005] & [0047]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for to make the external audio output device to be a headphone with a microphone as taught by Salley et al., in the apparatus of Chung et al., because it enables a user the added advantage and function of listening and communicating via the apparatus. 
	Per claim 12 Chung et al. teaches the computing device of claim 9, 
	Chung et al. does not explicitly teach wherein the second temperature threshold is higher than the first temperature threshold when a headset featuring headphones and a microphone is connected to the computing device.  
	Salley et al. however discloses wherein the second temperature threshold is higher than the first temperature threshold when a headset featuring headphones and a microphone is connected to the computing device ([0025], “regulate heat dissipation fan based on profile-configurable peripheral device such as headphone, Examiner asserts that heat dissipation means a second threshold is higher than a first threshold, thus the need for heat dissipation”, [0044] & [0047], “peripheral device is a headset).

	Per claim 15 Chung et al. teaches the computing device of claim 9, 
	Chung et al. does not explicitly teach wherein the second temperature threshold is higher than the first temperature threshold when the computing device receives a signal from a wireless keyboard, the signal representative of an input received by the wireless keyboard.
Salley et al. however discloses wherein the second temperature threshold is higher than the first temperature threshold when the computing device receives a signal from a wireless keyboard, the signal representative of an input received by the wireless keyboard ([0025], “regulate heat dissipation fan based on profile-configurable peripheral device such as headphone, Examiner asserts that heat dissipation means a second threshold is higher than a first threshold, thus the need for heat dissipation”, [0044], [0049], [0068], “keyboard can communicate wirelessly”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a second threshold higher than a first threshold based on the connection of a wireless keyboard as taught by Salley et al. in the computing device of Chung et al., because a second threshold higher .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Chung et al TW201540167 in view of Dudar US2018/0194361.
	
	Per claim 4 Chung et al. teaches the apparatus of claim 1, 
	Chung et al. does not explicitly teach wherein the controller is to display a plurality of temperature thresholds via a display of the apparatus, and wherein the temperature threshold is selectable from the plurality of displayed temperature thresholds.  
	Dudar however discloses wherein the controller is to display a plurality of temperature thresholds via a display of the apparatus, and wherein the temperature threshold is selectable from the plurality of displayed temperature thresholds ([0022]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a visual interface that can be controlled to adjust or select a temperature threshold from a plurality of temperature threshold as taught by Dudar in the apparatus of Chung et al., because it enables visual representation of the temperature within the apparatus and enables easy manipulation of that temperature to ensure effective cooling and control of the apparatus, thus ensuring that the apparatus is well protected from overheating and malfunction. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Chung et al TW201540167 in view of Slaby et al. US2012/0072044.

	Per claim 5 Chung et al.  teaches the apparatus of claim 1, 
	Chung et al. does not explicitly teach wherein the apparatus further includes a memory component, wherein the memory component is to store a plurality of thermal profiles, wherein each thermal profile of the plurality of the thermal profiles includes a distinct temperature threshold.  
	Slaby et al. however discloses wherein the apparatus (102) further includes a memory component (304), wherein the memory component (304) is to store a plurality of thermal profiles, wherein each thermal profile of the plurality of the thermal profiles includes a distinct temperature threshold ([0044]-[0045]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a memory component as taught by Slaby et al. in the apparatus of Chung et al., because it enables the storage of commands that can be executed by a processor for the functionality and control of the apparatus. 

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Salley et al. US2014/0304430 in view of Slaby et al. US2012/0072044 and 	further in view of Chung et al TW201540167.

	Per claim 6 Salley et al. teaches a memory comprising instructions when executed cause a processor of a computing device to: detect a type of external audio output device connected to the computing device to output audio of the computing 
	Salley does not explicitly teach a non-transitory computer-readable medium; determine a thermal profile having a temperature threshold based on the type of external audio output device; andWO 2020/081042PCT/US2018/05578814 instruct a heat dissipation mechanism to dissipate heat from the computing device based on the thermal profile.  
	Slaby et al. however discloses a non-transitory computer-readable medium ([0044]);
	Chung et al. further discloses a thermal profile having a temperature threshold based on the type of external audio output device; and instruct a heat dissipation mechanism to dissipate heat from the computing device based on the thermal profile and the external audio output device being connected to the computing device (Abstract, and page 3, line 101-118)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a non-transitory computer readable medium as taught by Slaby et al. because the non-transitory medium is a stable storage medium that is essential in the control and functionality of the device of Salley et al., and also have a thermal profile with a temperature threshold based on the type of external audio output device as taught by Chung et al., because it ensures proper thermal dissipation of heat based on the thermal profile, thus ensuring a well-functioning device. 
	Per claim 7 Salley et al. in view of Slaby et al. and Chung et al. teaches the medium of claim 6, further comprising instructions to detect whether the type of the external audio output device connected to the computing device (Abstract, “detect whether an earphone jack is connected”).  
	Per claim 8 Salley et al. in view of Slaby et al. and Chung et al. teaches the medium of claim 6 further comprising instructions to detect contact with the computing device, wherein the contact is with a hand ([0044]-[0045]) or an object, wherein the object is a stylus.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Chung et al TW201540167 in view of Vacura et al. 10254636.

	Per claim 13 Chung et al. teaches the computing device of claim 9, 
	Chung et al. does not explicitly teach further comprising a display, wherein the second temperature threshold is higher than the first temperature threshold when video content is shown on the display. 
	Vacura et al. however discloses a display, wherein the second temperature threshold is higher than the first temperature threshold when video content is shown on the display (Abstract, title, “heat generated means a second threshold (higher heat) is greater than a first threshold (lower or no heat)”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a second threshold higher than a first threshold based on the display of video content as taught by Vacura et al. in the computing device of Chung et al., because a second threshold higher than a first 

Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Response to Arguments

5.	Applicant’s arguments with respect to claim(s) 1, 6 & 9 have been considered but are moot because the new ground of rejection does not rely on any of the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL A MATEY/Examiner, Art Unit 2835